Case 6:20-cv-01137-PGB-DCI Document 16 Filed 10/14/20 Page 1 of 2 PageID 53




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


PAIGE PRESTON, STEPHANIE WALSH,
RACHEL BESSER, NICOLE HALE, ARIEL
HOLTON and CAITLIN FERTIG, on behalf
of themselves and all those similarly situated,

                                       Plaintiffs,

                                                        CASE NO. 6:20-cv-01137-ORL-40DCI
vs.

PROPER & WILD, LLC, a Florida limited liability
company, THE SANCTUM, LLC, a Florida limited
liability company, SANCTUM COFFEE AND
JUICE BAR, LLC, a Florida limited liability company,
JAMIE SAVAGE, individually, and CHELSIE
SAVAGE, individually,

                              Defendants.
_____________________________________________/

                         PLAINTIFFS’ NOTICE OF SETTLEMENT

       Plaintiffs, by and through counsel, hereby file this notice advising the court that, through

direct negotiations with Defendants, the parties have reached a settlement in principle that will

provide the Plaintiffs with full recovery of their unpaid wage claims pursuant to the Fair Labor

Standards Act. Upon execution of a settlement agreement by the parties, Plaintiffs will file a

stipulation seeking final dismissal of this matter.

Date: October 14, 2020                      Respectfully submitted,

                                             s/ David H. Spalter, Esquire
                                             Jill S. Schwartz, Esquire
                                             Florida Bar No. 523021
                                             David H. Spalter, Esquire
                                             Florida Bar No. 966347
                                             Lauren R. Robertson, Esquire
                                             Florida Bar No. 109236
Case 6:20-cv-01137-PGB-DCI Document 16 Filed 10/14/20 Page 2 of 2 PageID 54




                                         JILL S. SCHWARTZ & ASSOCIATES, P.A.
                                         655 W. Morse Blvd., Suite 212
                                         Winter Park, Florida 32789
                                         Telephone: (407) 647-8911
                                         Facsimile: (407) 628-4994
                                         E-mail: jschwartz@schwartzlawfirm.net
                                         E-mail: dspalter@schwartzlawfirm.net
                                         E-mail: lrobertson@schwartzlawfirm.net
                                         Secondary E-mail: acook@schwartzlawfirm.net
                                         Secondary E-mail: docketing@schwartzlawfirm.net

                                         Attorneys for Plaintiffs


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 14, 2020, I electronically filed the foregoing with the

Clerk of Court by using CM/ECF system which will send a notice of electronic filing to all

counsel of record.

                                           s/ David H. Spalter
                                           David H. Spalter, Esquire




                                              2
